EXHIBIT 10.1

Fiscal Year 2011 Annual Incentive Awards Plan Criteria

The Annual Incentive Plan rewards performance based upon consolidated, business
unit and individual results. The named executive officers are assigned the
following Target Award Percentage of their base salary for fiscal year 2011
Annual Incentive Awards:

 

Level

  

Target Award Percentage

CEO

   110%

13

   95%

12

   75%

11

   65%

Awards are based upon the consolidated results of the company and may be
adjusted based upon overall business unit and/or individual performance as
illustrated in the table below:

 

Base Salary

   x   

Target Award Percentage

   x   

Payout Multiple

of Target Award

Percentage

   x   

Business Unit /Individual

Factor

   =   

Final Award

The payout multiple of a participant’s Target Award Percentage, depending upon
whether threshold, target, distinguished or super-distinguished performance is
achieved is as follows:

Payout Multiple of Target Award Percentage

 

Threshold

     25 %

Target

     100 %

Distinguished

     150 %

Super-Distinguished

     200 %

The consolidated results of the company shall be measured based upon earning per
share (EPS) and a growth business adjustment for new businesses and growth
opportunities.